Case: 21-50139     Document: 00516160665         Page: 1     Date Filed: 01/10/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       January 10, 2022
                                  No. 21-50139                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   Ezequiel Flores; Jose Luis Flores; Martha M. Flores;
   Juan C. Flores; Victor M. Flores,

                                                           Plaintiffs—Appellants,

                                       versus

   District Director Margaret A. Hartnett; Tae D.
   Johnson, Acting Director, U.S. Immigration and
   Customs Enforcement; Alejandro Mayorkas, Secretary,
   U.S. Department of Homeland Security,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 3:20-CV-140


   Before Owen, Chief Judge, and Southwick and Wilson, Circuit
   Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50139      Document: 00516160665           Page: 2    Date Filed: 01/10/2022




                                     No. 21-50139


          The Flores siblings claim United States citizenship under 8 U.S.C.
   § 1409(c). The U.S. Citizenship and Immigration Services (USCIS) denied
   their Applications for Certificate of Citizenship (Forms N-600). They did
   not appeal this denial to the Administrative Appeal Office (AAO) and instead
   filed suit in federal court. The district court granted the Government’s
   motion to dismiss under Federal Rule of Civil Procedure 12(b)(1), agreeing
   that it did not have jurisdiction because the Flores siblings failed to exhaust
   their administrative remedies. We AFFIRM.
                                           I
          The Flores siblings allege that they were born out of wedlock in
   Mexico and that their mother is a citizen of the United States who had been
   physically present in the United States for a continuous one-year period prior
   to each of their births. They submitted Forms N-600 and attached their
   mother’s Mexican birth certificate, her Certificate of Citizenship, her
   affidavit regarding her physical presence in the United States, and blood test
   results confirming the mother-child relationship.
          USCIS denied their applications. Rather than administratively appeal
   the denials to the AAO, the Flores siblings filed suit in the U.S. District Court
   for the Western District of Texas. They requested that the district court
   issue a declaratory judgment under 8 U.S.C. § 1503(a) and a temporary
   restraining order under Rule 65. The Government filed a Rule 12(b)(1)
   motion to dismiss for lack of jurisdiction asserting that Ezequiel Flores, Jose
   Luis Flores, Juan C. Flores, and Victor M. Flores had failed to exhaust
   administrative remedies as required by § 1503(a) and that Martha M. Flores
   had not shown she resides in the United States.
          The district court ordered the Flores siblings to file a response and
   show cause why the case should not be dismissed. The Flores siblings
   conceded that Martha M. Flores was not present in the United States and




                                          2
Case: 21-50139           Document: 00516160665             Page: 3      Date Filed: 01/10/2022




                                            No. 21-50139


   was therefore ineligible to pursue her claims under § 1503(a). But the
   remaining siblings argued their case could proceed because § 1503(a) does
   not require the exhaustion of administrative remedies. The district court
   granted the Government’s motion to dismiss, agreeing that the statute
   requires plaintiffs to exhaust administrative remedies before filing suit in
   district court. The court defined exhaustion in this statutory context as an
   adverse decision resulting from an appeal to the AAO. Because the court
   concluded that it lacked jurisdiction, it declined to consider the
   Government’s remaining arguments. It then dismissed the case without
   prejudice and this appeal followed.
                                                 II
           This case focuses on whether 8 U.S.C. § 1503(a) requires the
   exhaustion of administrative remedies before a district court can obtain
   subject matter jurisdiction over the claim. “It is incumbent on all federal
   courts to dismiss an action whenever it appears that subject matter
   jurisdiction is lacking.” 1 “We review questions of subject matter jurisdiction
   de novo.” 2
           The Immigration and Nationality Act of 1952 (INA) “establish[es] a
   range of residency and physical-presence requirements calibrated primarily
   to the parents’ nationality and the child’s place of birth” in order to




           1
               Stockman v. Fed. Election Comm’n, 138 F.3d 144, 151 (5th Cir. 1998).
           2
            Wagner v. United States, 545 F.3d 298, 300 (5th Cir. 2008) (quoting In re Bissonnet
   Invs. LLC, 320 F.3d 520, 522 (5th Cir. 2003)).




                                                  3
Case: 21-50139          Document: 00516160665              Page: 4         Date Filed: 01/10/2022




                                           No. 21-50139


   determine who shall be considered a U.S. citizen and national. 3 Under 8
   U.S.C. § 1409(c):
          [A] person born, after December 23, 1952, outside the United
          States and out of wedlock shall be held to have acquired at birth
          the nationality status of his mother, if the mother had the
          nationality of the United States at the time of such person’s
          birth, and if the mother had previously been physically present
          in the United States or one of its outlying possessions for a
          continuous period of one year. 4
          Section 1503(a) allows a person to bring an action in the district court
   for a declaration of U.S. nationality under 28 U.S.C. § 2201 (the Declaratory
   Judgment Act) when that person “is denied [a] right or privilege by any
   department or independent agency, or official thereof, upon the ground that
   he is not a national of the United States.” 5 Such an action “may be instituted
   only within five years after the final administrative denial of such right or
   privilege and shall be filed in the district court of the United States for the
   district in which such person resides or claims a residence.” 6
          The parties in this case disagree on the meaning of “final
   administrative denial” and on whether this court’s previous interpretation of
   the statute is binding. The Flores siblings contend that the district court
   erroneously considered dicta in two Fifth Circuit cases. The Government




          3
              Sessions v. Morales-Santana, 137 S. Ct. 1678, 1686 (2017).
          4
              8 U.S.C. § 1409(c).
          5
              8 U.S.C. § 1503(a).
          6
              Id. (emphasis added).




                                                 4
Case: 21-50139            Document: 00516160665               Page: 5     Date Filed: 01/10/2022




                                               No. 21-50139


   responds that this court’s exhaustion requirements in those cases were not
   merely dicta but rather binding determinations.
           The two cases at issue are Gonzalez v. Limon 7 and Rios-Valenzuela v.
   Department of Homeland Security. 8 In both instances, this court mentions in
   a footnote that exhaustion of administrative remedies is a jurisdictional
   prerequisite to a claim under § 1503(a). 9 A statement is dictum if it “could
   have been deleted without seriously impairing the analytical foundations of
   the holding—[and], being peripheral, may not have received the full and
   careful consideration of the court that uttered it.” 10 “A statement is not
   dictum if it is necessary to the result or constitutes an explication of the
   governing rules of law.” 11 We have previously stated that “[i]n light of this
   court’s obligation to assess its jurisdiction, an evaluation of . . . such
   jurisdiction is anything but ‘unnecessary.’” 12 In Perez v. Stephens, 13 this
   court “addressed all avenues of potential relief [the plaintiff] possessed and
   rejected each in turn.” 14 The court concluded that a footnote “ruling upon




           7
               926 F.3d 186 (5th Cir. 2019).
           8
                506 F.3d 393 (5th Cir. 2007).
           9
             Gonzalez, 926 F.3d at 188 n.7 (“Additionally, a plaintiff must exhaust
   administrative remedies.”); Rios-Valenzuela, 506 F.3d at 397 n.4 (“A person must exhaust
   the agency procedures.”).
           10
              In re Cajun Elec. Power Co-op., Inc., 109 F.3d 248, 256 (5th Cir. 1997) (quoting
   Sarnoff v. Am. Home Prods. Corp., 798 F.2d 1075, 1084 (7th Cir. 1986)).
           11
                Int’l Truck & Engine Corp. v. Bray, 372 F.3d 717, 721 (5th Cir. 2004).
           12
              Perez v. Stephens, 784 F.3d 276, 281 (5th Cir. 2015) (per curiam); see also id. at
   280 (“It is axiomatic that we must consider the basis of our own jurisdiction, sua sponte if
   necessary.”).
           13
                784 F.3d 276 (5th Cir. 2015).
           14
                Id. at 281.




                                                    5
Case: 21-50139           Document: 00516160665             Page: 6         Date Filed: 01/10/2022




                                           No. 21-50139


   an alternative basis for appellate jurisdiction” was binding precedent and not
   “[o]biter dictum.” 15
          In Gonzalez, this court stated in a footnote that “a plaintiff must
   exhaust administrative remedies.” 16 The footnote is located in a paragraph
   on the jurisdictional requirements of § 1503(a). 17 We stated that “an action
   brought under Section 1503(a) must comply with . . . jurisdictional
   requirements,” including the five-year statute of limitations period that
   begins to run after a final administrative denial as well as the exhaustion of
   administrative remedies. 18          The court concluded that it did not have
   jurisdiction over the plaintiff’s second administrative denial. 19 Additionally,
   the plaintiff had failed to exhaust her first administrative denial. 20 Similar to
   the rulings in Perez, these determinations were “multiple avenues that
   arrive[d] at the same conclusion” that the court did not have jurisdiction and
   the appeal should be dismissed. 21 Therefore, the court’s statement on
   exhaustion was a “ruling upon an alternative basis for appellate jurisdiction”
   and was not “[o]biter dictum.” 22
          Rios-Valenzuela presents a similar situation in which the court noted
   the exhaustion requirement in a footnote. 23 The court had to conclude that



          15
               Id.
          16
               Gonzalez v. Limon, 926 F.3d 186, 188 n.7 (5th Cir. 2019).
          17
               Id. at 188.
          18
               Id.
          19
               Id. at 190.
          20
               Id. at 188.
          21
               Perez v. Stephens, 784 F.3d 276, 284 (5th Cir. 2015) (per curiam).
          22
               See id. at 281.
          23
               Rios-Valenzuela v. Dep’t of Homeland Sec., 506 F.3d 393, 397 n.4 (5th Cir. 2007).




                                                 6
Case: 21-50139            Document: 00516160665              Page: 7       Date Filed: 01/10/2022




                                              No. 21-50139


   the plaintiff exhausted his administrative remedies by appealing to the AAO
   before reaching its analysis under § 1503(a)(1)-(2). 24 The plaintiff’s appeal
   of his Form N-600 denial to the AAO was a prerequisite to the court
   determining whether § 1503(a)(1)-(2) further barred the district court’s
   jurisdiction over his claim. The jurisdictional analysis is not dictum, but a
   necessary step to the ultimate conclusion. 25
           The determination that § 1503(a) requires exhaustion of agency
   procedures also finds support in other circuits. The Third Circuit concluded
   that a district court lacked jurisdiction to consider a plaintiff’s § 1503(a) case
   “[i]n light of [his] failure to exhaust his administrative remedies.” 26 The
   Fourth Circuit has similarly concluded that a plaintiff’s action was barred
   “because he failed to exhaust administrative remedies before filing his habeas
   action in the district court.” 27 Specifically, the plaintiff “failed to appeal the
   rejection of his Form N-600 Application for Certificate of Citizenship to the
   Administrative Appeals Unit of INS.” 28 As the Government points out,




           24
                See id. at 397.
           25
                See Perez, 784 F.3d at 281.
           26
              Juste v. Sec’y U.S. Dep’t of State, 697 F. App’x 130, 131 (3d Cir. 2017)
   (unpublished) (per curiam); see also United States v. Breyer, 41 F.3d 884, 892 (3d Cir. 1994)
   (“As section 1503(a) expressly requires a ‘final administrative denial’ before any such
   action may be instituted, a federal district court does not have jurisdiction to declare
   citizenship absent exhaustion of an applicant’s administrative remedies.”).
           27
                Johnson v. Whitehead, 647 F.3d 120, 125 (4th Cir. 2011).
           28
                Id.




                                                   7
Case: 21-50139         Document: 00516160665                Page: 8       Date Filed: 01/10/2022




                                             No. 21-50139


   district courts across the country have similarly determined that § 1503(a)
   requires exhaustion. 29
           We will not disturb a prior panel’s binding determination. 30 Section
   1503(a) requires that the Flores siblings exhaust their administrative
   remedies by appealing to the AAO before filing in the district court. Because
   they did not do so, the district court lacked subject matter jurisdiction over
   their claims.
                                         *        *         *
           The order of the district court is AFFIRMED.




           29
                See, e.g., Xia v. Kerry, 73 F. Supp. 3d 33, 45 (D.D.C 2014) (“Section
   1503 . . . requires administrative exhaustion.”); Harris v. Dep’t of Homeland Sec., 18 F.
   Supp. 3d 1349, 1357 (S.D. Fla. 2014) (“Section 1503(a), by its terms, makes exhaustion of
   administrative remedies a jurisdictional requirement.”); Patino v. Chertoff, 595 F. Supp. 2d
   310, 313 (S.D.N.Y. 2009); Place v. Dep’t of Homeland Sec., No. L-10-781, 2010 WL 1416136,
   at *2 (D. Md. Apr. 6, 2010) (“It is well-established under the case law that district courts
   do not have jurisdiction to declare citizenship absent exhaustion of an applicant’s
   administrative remedies.”).
           30
                See United States v. Segura, 747 F.3d 323, 328 (5th Cir. 2014) (“Three-judge
   panels ‘abide by a prior Fifth Circuit decision until the decision is overruled, expressly or
   implicitly, by either the United States Supreme Court or by a Fifth Circuit sitting en
   banc.’”) (quoting Cent. Pines Land Co. v. United States, 274 F.3d 881, 893 (5th Cir. 2001));
   see also id. (“The binding force of a prior-panel decision applies ‘not only [to] the result but
   also [to] those portions of the opinion necessary to that result.’”) (quoting Gochicoa v.
   Johnson, 238 F.3d 278, 286 n.11 (5th Cir. 2000)).




                                                  8